Citation Nr: 1503472	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  08-36 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a skin rash (other than genital warts, shingles with residuals of nerve and joint pains, and herpes), to include as due to undiagnosed illness based on Persian Gulf War (PGW) service. 

2.  Entitlement to service connection for bilateral vision loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to May 1983 and from April 1987 to January 1991.  He also had a period of service in the Florida National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran presented testimony before the Board in September 2010; the transcript has been associated with the record.

In January 2011, the Board dismissed (per the Veteran's request) claims of entitlement to service connection for left eye stye and right ankle strain.  The same decision granted service connection for tinnitus.  In March 2014, the Board granted service connection for joint pains due to undiagnosed illness based on PGW service, to include bilateral knee and shoulder pains.  The Board denied claims of service connection for genital warts, shingles with residuals of nerve and joint pains, herpes, and broken ribs.  Consequently, these matters are no longer in appellate status.  The Board remanded the claims listed on the cover page for further development and adjudication.  The Board has recharacterized the claim for a skin rash as it appears on the cover page of the instant decision. 


FINDINGS OF FACT

1.  The Veteran has been diagnosed with tinea corpis, tinea pedis, and eczema, known diagnoses; competent and probative medical evidence of record preponderates against a finding that the Veteran's tinea corpis, tinea pedis, and eczema are due to events in active service.

2.  The competent and probative medical evidence of record preponderates against a finding that the Veteran has a disability manifested by bilateral vision loss other than presbyopia, which is a refractive error of the eye and not a disease within the applicable legislation; asteroid hyalosis is not due to events during military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a skin rash (other than genital warts, shingles with residuals of nerve and joint pains, and herpes), to include as due to undiagnosed illness, have not been met.   38 U.S.C.A. §§§ 1101, 1110, 1112, 1113, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.317 (2014).

2.  The criteria for service connection for bilateral vision loss have not been met.   
38 U.S.C.A. §§§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473   (2006).

The RO provided the Veteran adjudication notice by letter dated in November 2007.  

VA also has a duty to assist the Veteran in the development of the claims.  VA has obtained service treatment and personnel records, assisted the Veteran in obtaining evidence, provided the Veteran VA examinations, and afforded the Veteran the opportunity to give testimony before the Board, the transcript of which has been obtained.  

In April 2008, the Board remanded the Veteran's claims for attempts to be made to obtain treatment records of the Veteran from the VA Medical Center (VAMC) in Gainesville, Florida, from January 1994 to March 1995.  A response from the Gainesville VAMC dated in March 2011 indicates that there were no records regarding the Veteran for the period identified.  The RO notified the Veteran of the missing records in June 2012.  The Veteran responded in June 2012 and indicated that he had no such records in his possession.  A formal finding of unavailability of these outpatient treatment records was made in June 2012.  Any further efforts to obtain these records would be futile.   38 C.F.R. § 3.159(c)(2).

All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.

II. Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §3.303(a).  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status do not constitute competent medical evidence. 

Alternatively, the nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997). 

Under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, VA shall pay compensation in accordance with chapter 11 of title 38, United States Code, to a Persian Gulf veteran with a qualifying chronic disability that became manifest either during active military, naval, or air service in the Southwest Asia Theater of Operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.  The term "qualifying chronic disability" means a chronic disability resulting from any of the following (or any combination of any of the following): 

(1) A medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms; (2) any diagnosed illness that the Secretary determines warrants a presumption of service connection; (3) an undiagnosed illness in a veteran who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed below, provided that such disability by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis. 

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. 

For purposes of this section, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest. 

For the purposes of this section, signs or symptoms which may be manifestations of undiagnosed illness include, but are not limited to: 

(1) Fatigue, (2) signs or symptoms involving the skin, (3) headache, (4) muscle pain, (5) joint pain, (6) neurologic signs or symptoms, (7) neuropsychological signs or symptoms, (8) signs or symptoms involving the respiratory system (upper or lower), (9) sleep disturbances, (10) gastrointestinal signs or symptoms, (11) cardiovascular signs or symptoms, 12) abnormal weight loss, or (13) menstrual disorders. 

Compensation shall not be paid under this section if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia Theater of Operations during the Persian Gulf War; or if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317. 

If signs or symptoms are medically attributed to a diagnosed (rather than an undiagnosed) illness, the Persian Gulf War presumption of service connection does not apply.  See VAOPGCPREC 8-98 (Aug. 3, 1998), 63 Fed. Reg. 56703 (1998); see also Neumann v. West, 14 Vet. App. 12, 22-23 (2000), vacated on other grounds, 14 Vet. App. 304 (2001) (per curiam order). 

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. §§ 5107(b), 7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

Skin Rash

The record shows that the Veteran is a Veteran of the Persian Gulf War, having served in the Southwest Asia Theatre of Operations from August 1990 to April 1991, and, therefore, the initial threshold criterion is met for service connection for the entity claimed under the provisions of 38 U.S.C.A. § 1117  and 38 C.F.R. 
§ 3.317.  However, he has been diagnosed with tinea corpis, tinea pedis, and eczema, known diagnoses.  Thus, presumptive service connection based on such service is precluded.

That aside, service treatment records show the Veteran was treated for seborrheic dermatitis, scabies, and pruritic rash in 1990.  The mere fact that he was treated for such conditions is not enough to establish that a chronic skin rash disability manifested in service.  A skin rash disability was not shown on the March 1991 separation examination.  Shortly after his discharge from active service, the Veteran's skin was normal (except for a few spider nevi of the upper chest) upon VA examination in January 1993.  A May 1995 PGW examination was negative for a skin condition.  Thereafter, it was not until 2005, 14 years after his discharge from service, that the Veteran had tinea corpis and tinea pedis in February 2005 and a peeling rash on his hands in June 2005, which was thought to be probable eczema.  The long time lapse can be considered, along with other factors, as evidence of whether an injury or disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330   (Fed. Cir. 2000).  

Service connection may be granted when the evidence establishes a medical nexus between military service and current complaints.  The Board finds that the preponderance of the competent evidence is against a finding of a nexus between the Veteran's skin rash and his military service.  On VA examination in April 2008, the Veteran had xerosis (drying) and callouses of the hands consistent with his occupation as an electrician.  The examiner indicated that there was no evidence of seborrheic dermatitis  or scabies in the post-service record or on current examination.  The examiner opined xerosis and callouses is not the same condition as seborrheic dermatitis or scabies documented as occurring in the military.  The examiner concluded that xerosis was not caused by the Veteran's military service. 

On VA examination in February 2011, there was no objective skin rash seen, to include seborrheic dermatitis, tinea pedis, tinea corpis, eczema, or scabies.  

The November 2014 VA examiner opined that the skin conditions the Veteran had in service (seborrheic dermatitis and scabies) did not cause, aggravate, or place the Veteran at risk for eczema, tinea pedis, and tinea corpis.  The examiner additionally noted that these conditions were not objectively shown on VA examination in 2011.  

In a December 2014 addendum opinion, based on review of the record and medical literature, the examiner opined it was less likely than not that the Veteran's claimed skin conditions, to include eczema, tinea pedis, and tinea corpis were related to, caused by, and/or aggravated by his military service.  The examiner reasoned the conditions had resolved at the time of the 2011 VA examination and the most recent VA treatment records were also negative for the claimed conditions.  The examiner reiterated that the skin conditions in service did not cause and/or aggravate tinea pedis, tinea corpis, or eczema.  

The examiner noted that the Veteran did have folliculitis with abscess formation in July 2014; however, the examiner opined it was not related to the Veteran's service given the acute, self-limited and benign nature of folliculitis.  The examiner noted that folliculitis was not diagnosed in service and did not exist for six months or more and thus, it was less likely than not that the posterior neck lesion was related to, caused by, and/or aggravated by his PGW service because the skin lesion developed approximately 22 years after separation from service.  
 
As outlined above, the competent medical evidence of record concludes that a skin rash is not related to the Veteran's military service.  A chronic skin rash disability was not present to a degree capable of identifying the disease entity during service.  Tinea corpis, tinea pedis, and eczema did not develop until many years after service.  The only evidence of record to support the Veteran's contentions is his statements, which do not establish a nexus between any acquired pathology and his military service.  Although lay evidence is acceptable to prove the occurrence of an injury during active duty or symptomatology over a period of time when such symptomatology is within the purview of or may be readily recognized by lay persons, lay testimony is not competent to prove a matter requiring medical expertise.  

In short, service connection is not warranted on a direct or presumptive basis, to include as due to an undiagnosed illness, for the claimed skin rash (other than genital warts, shingles with residuals of nerve and joint pains, and herpes).  The Board finds that the evidence is not in relative equipoise; thus, the Veteran may not be afforded the benefit of the doubt and his claim must be denied.  38 U.S.C.A. 
§ 5107(b); see generally Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


Bilateral Vision Loss

The Veteran claims entitlement to service connection for bilateral vision loss, which he maintains first started in service.  He also testified that floaters first manifested in service. 

Service treatment records show the Veteran was treated for a stye of the left eye (1987), blurry vision of the left eye, possible early pre-septal cellulitis (1987), and conjunctivitis and blepharitis (1988).  The mere fact that he was treated for such conditions is not enough to establish that a chronic bilateral eye disability (claimed as vision loss) manifested in service.  Though the Veteran complained of eye trouble on the March 1991 report of medical history taken at separation, the corresponding physical examination was negative for a bilateral eye condition.  The Veteran's visual acuity was 20/20 bilaterally.  The Board would also note that his vision was 20/20 throughout his military service.  

Shortly after his discharge from service, the Veteran's eyes were normal upon VA examination in January 1993.  A May 1995 PGW examination was similarly negative.  Thereafter, it was not until 2006, 15 years after his discharge from active military service, that the Veteran had asteroid hyalosis.  The long time lapse can be considered, along with other factors, as evidence of whether an injury or disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson, supra.  

The Board notes that presbyopia was documented prior to this; however, refractive error of the eye is not a disease or injury within the meaning of application legislation and thus, not subject to service connection.  38 C.F.R. § 3.303(c).  Glaucoma has only been suspect in the record and not diagnosed.  The Veteran does not claim that his cataracts are related to service nor does the evidence of record support such a finding.

The Board finds that the preponderance of the competent evidence is against a finding of a nexus between an eye condition (notably asteroid hyalosis) and his military service.  In this regard, in VA examination reports and opinions dated in June 2014 and November 2014, the examiner opined based on a review of the medical record, to include service treatment records, and his clinical knowledge as an optometrist, asteroid hyalosis was less likely than not caused by, onset during, or related to service.  

The examiner indicated that service treatment records were devoid of asteroid hyalosis and it was not shown until 2006 (15 years after separation from service).  The examiner noted the Veteran reported eye trouble on a 1991 separation medical history, but the corresponding examination showed vision to be 20/20.  The examiner additionally noted that the Veteran had a stye in the left upper eyelid in March 1987 and complained of foreign body and scratchiness in the left eye in November 1988, but there was no foreign body found in his eyes and he was diagnosed with conjunctivitis and blepharitis.   In the addendum opinion, the examiner noted that there was no evidence of conjunctivitis, blepharitis or stye on physical examination in June 2014.  The Board notes the claim for left eye stye was separately denied by the RO in April 2008.  The Veteran withdrew his appeal for left eye stye.  

As outlined above, the competent medical evidence of record concludes that there is no disability manifested by bilateral vision loss (other than presbyopia which is not subject to compensation).  A chronic eye disability was not present to a degree capable of identifying the disease entity during service.  Asteroid hyalosis did not develop until many years after service and is not shown to be related to the Veteran's military service.  The only evidence of record to support the Veteran's contentions is his statements, which do not establish a nexus between any acquired pathology and his military service.  Although lay evidence is acceptable to prove the occurrence of an injury during active duty or symptomatology over a period of time when such symptomatology is within the purview of or may be readily recognized by lay persons, lay testimony is not competent to prove a matter requiring medical expertise.  

In short, service connection is not warranted for the claimed bilateral vision loss.  The Board finds that the evidence is not in relative equipoise; thus, the Veteran may 

not be afforded the benefit of the doubt and his claim must be denied.  38 U.S.C.A. 
§ 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57.   


ORDER

Entitlement to service connection for a skin rash (other than genital warts, shingles with residuals of nerve and joint pains, and herpes), to include as due to undiagnosed illness based on PGW service, is denied. 

Entitlement to service connection for bilateral vision loss is denied.


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


